108 F.3d 328
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Arlene Sims FOSTER, Plaintiff, Appellant,v.WAL-MART STORES, INC., Defendant, Appellee.
No. 96-1662.
United States Court of Appeals, First Circuit.
March 3, 1997.

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW HAMPSHIRE [Hon.  Joseph A. DiClerico, U.S. District Judge ]
Arlene Sims Foster on brief pro se.
E. Tupper Kinder and Nelson, Kinder, Mosseau & Gordon, P.C. on brief for appellee.
Before SELYA, Circuit Judge, CYR, Senior Circuit Judge, and LYNCH, Circuit Judge.
PER CURIAM.


1
We have reviewed the parties' briefs and the record on appeal.  Appellant, Arlene Sims Foster, challenges only the district court's dismissal of her common law claim of wrongful discharge and her claim of intentional and negligent infliction of emotional distress.  We affirm that dismissal essentially for the reasons stated in the district court's order of March 15, 1996.


2
Affirmed. Loc.  R. 27.1.